In an action to recover damages for personal injuries sustained by the plaintiff in his fall upon an icy sidewalk, judgment dismissing the complaint upon the merits unanimously affirmed, with costs. As matter of law, upon this record, the plaintiff is not entitled to recover. (Reutlinger v. City of New York, 281 N. Y. 592; Kirsch v. City of New York, 256 App. Div. 903; Sherman v. City of New York, Id. 838.) The case at bar involves the same features of the severe three-day storm and subsequent freezing temperatures as were presented in each of the cases cited *889and is not distinguishable in principle therefrom. Present — Lazansky, P. J. Hagarty, Johnston, Taylor and Close, JJ.